DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the transverse slot is only claimed in the first magnetic outer partial cylindrical wall (lns 6-9) but not the second magnetic outer partial cylindrical wall, which is unclear. As claimed the second magnetic outer partial cylindrical wall will prevent rotation of the rotor by colliding with the stator, since the second magnetic outer partial cylindrical wall is joined to the second magnetic inner partial cylindrical wall by the second magnetic side wall and the second magnetic opposing side wall, which forms an enclosed space. It is suggested applicant claim the transverse slot in the second magnetic outer partial cylindrical wall in a similar manner as for the first magnetic outer 
In claim 9 the transverse slot is only claimed in the first magnetic outer partial cylindrical wall (see claim 8, lns 5-6; claim 9 depends on claim 8) but not the second magnetic outer partial cylindrical wall, which is unclear. As claimed the second magnetic outer partial cylindrical wall will prevent rotation of the rotor by colliding with the stator, since the second magnetic outer partial cylindrical wall is joined to the second magnetic inner partial cylindrical wall by the second magnetic side wall and the second magnetic opposing side wall, which forms an enclosed space. It is suggested applicant claim the transverse slot in the second magnetic outer partial cylindrical wall in a similar manner as for the first magnetic outer partial cylindrical wall (also see claim 1 in applicant’s patent US10263480). Claims 10-16 are rejected since they depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Note: provisional application 62055615 (filed 9/25/14) is the oldest parent of the instant application supporting the rotor having the first magnetic outer partial cylindrical wall 302 comprising the first magnetic outer segment 302a and the second magnetic outer segment 302b with the transverse slot 305 defined between the first and second magnetic outer segments (fig 3f). Parent applications 13848048 and 61613022 do not disclose the above structure. This results in Newmark (see rejection below) having a filing date (filing date of provisional application 62028235 to Newmark) before the filing date of provisional application 62055615.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Claus (DE102010024344, “Claus”, using machine translation) in view of Newmark et al. (US20180219464, “Newmark”) and Rose (US20040194286, “Rose”).
Re claim 1, Claus discloses a motor/generator comprising: 
a rotor (fig 2a, para [0042]) comprising: 
a first partial toroidal magnetic cylinder defining a first semi-circular tunnel (figs 2a-b & below, para [0042] & [0045], includes 3-6 for N pole; from specification rotor has two pole rotor w/ one N pole & one S pole) and positioned around a longitudinal axis 1 (fig 2a), the first partial toroidal magnetic cylinder comprising: 
a first magnetic outer partial cylindrical wall (figs 2a-b & below), 
a first magnetic inner partial cylindrical wall (figs 2a-b & below), 

wherein a first plurality of magnets 4-6 (figs 2a-b, para [0042]) forming the first partial toroidal magnetic cylinder have substantially all like poles facing inward toward the first semi-circular tunnel (figs 2a-b & below, para [0042], N poles); 
wherein a longitudinal length of the inner face of the first magnetic outer partial cylindrical wall is longer than a radial length of the inner face of the first magnetic side wall (figs 2a-b & below);
a second partial toroidal magnetic cylinder defining a second semi-circular tunnel (figs 2a-b & below, para [0042] & [0045], includes 3-6 for S pole; from specification rotor has two pole rotor w/ one N pole & one S pole), the second partial toroidal magnetic cylinder comprising: 
a second magnetic outer partial cylindrical wall (figs 2a-b & below, para [0042] & [0045], includes 3-6 for S pole; from specification rotor has two pole rotor w/ one N pole & one S pole), 
a second magnetic inner partial cylindrical wall (figs 2a-b & below), 
a second magnetic side wall joining the first outer partial cylindrical wall to the first inner partial cylindrical wall (figs 2a-b & below); 
wherein a second plurality of magnets (figs 2a-b & below, para [0042], S pole magnets) forming the second partial toroidal magnetic cylinder have substantially all like poles facing away from the second semi-circular tunnel (figs 2a-b, para [0042], S poles); 
the second partial toroidal magnetic cylinder positioned about the longitudinal axis 1 (fig 2a) and adjacent to the first partial toroidal magnetic cylinder (figs 2a & below) to 
wherein the all like poles of the first plurality of magnets 4-5 are opposite in polarity from the all like poles of the second plurality of magnets (para [0042]); and 
a stator (figs 2a -3, para [0043]) positioned within the cylindrical tunnel (figs 2a & below) wherein the stator comprises: 
a circular core 11 (figs 2a -3, para [0043]) positioned concentrically about the longitudinal axis 1 (fig 2a), at least one coil 12 (figs 2a -3, para [0043]) positioned about the circular core 1 (figs 2a & 3), wherein the at least one coil 12 comprises a plurality of wire windings (fig 3, para [0054]).

    PNG
    media_image1.png
    945
    1056
    media_image1.png
    Greyscale


the first magnetic outer partial cylindrical wall comprises a first magnetic outer segment and a second magnetic outer segment, and a transvers slot defined between the first magnetic outer segment and the second magnetic outer segment;
a first magnetic opposing side wall joining the first outer partial cylindrical wall to the first inner partial cylindrical wall and positioned a predetermined distance from the first magnetic side wall along the longitudinal axis; 
a second magnetic opposing side wall joining the second outer partial cylindrical wall to the second inner partial cylindrical wall and positioned a predetermined distance from the second magnetic side wall along the longitudinal axis; and
the longitudinal length of the inner face of the first outer magnetic cylinder wall is longer than a radial length of the inner face of the first magnetic opposing side wall; 
the inner faces of the first semi-circular tunnel have a rectangular profile with planer surface; and
the transverse slot allows a portion of the stator to pass through the first magnetic outer partial cylindrical wall. 
Specifically Claus does not disclose first and second magnetic opposing side walls and the stator is supported in the axial direction (fig 2, by 10) instead of from the radially outward direction.
Newmark discloses a first magnetic opposing side wall (figs 8 & below, for N pole magnets) positioned a predetermined distance from the first magnetic side wall (figs 8 & below) along the longitudinal axis 5 (figs 8 & below);

providing magnets 46-47, 76-77a-b (figs 6 & 8 , para [0020]) on four sides of the coil 120 in order to increase magnetic flux from the magnets (fig 8, para [0004]-[0005]).

    PNG
    media_image2.png
    469
    692
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the rotor of Claus to have a first magnetic opposing side wall positioned a predetermined distance from the first magnetic side wall along the longitudinal axis; and a second magnetic opposing side wall positioned a predetermined distance from the second magnetic side wall along the longitudinal axis, as disclosed by Newmark, in order to increase magnetic flux from the magnets, as taught by Newmark  (fig 8, para [0004]-[0005], the magnetic flux from each magnet adds together to increase the overall flux seen by the coil). 

the longitudinal length of the inner face of the first outer magnetic cylinder wall is longer than a radial length of the inner face of the first magnetic opposing side wall, since Claus discloses the inner length of the first outer magnetic cylinder wall is longer than the radial length of the inner face of the first magnetic side wall (figs 2a & annotated fig 2 above); and Newmark discloses the first magnetic opposing side wall which has an inner face with a smaller radial length than the first magnetic side wall (figs 8 & above); and
the inner faces of the first semi-circular tunnel have a rectangular profile with planner surface, since Clause discloses the inner faces of the first semi-circular tunnel has a partial rectangular profile with planer surface (figs 2a, forms three sides of a rectangular profile with the inner surfaces of 4-6 being planer); and Newmark discloses the first magnetic opposing side wall (figs 8 & annotated fig 8 above).
Claus in view of Newmark discloses claim 1 except for:
the first magnetic outer partial cylindrical wall comprises a first magnetic outer segment and a second magnetic outer segment, and the transvers slot defined between the first magnetic outer segment and the second magnetic outer segment;
the first magnetic opposing side wall joining the first outer partial cylindrical wall to the first inner partial cylindrical wall; 
the second magnetic opposing side wall joining the second outer partial cylindrical wall to the second inner partial cylindrical wall; and
the transverse slot allows the portion of the stator to pass through the first magnetic outer partial cylindrical wall. 

Newmark further discloses configuring other magnetic walls into magnetic segments in a similar manner as disclosed for the first magnetic opposing side wall (fig 8, para [0022], last five lns, states any of magnets 46-47 & 76 can be replaced by two magnets similar to 77a-b in fig 8).
Rose discloses supporting the stator from the radial direction (fig 12) or the axial direction (fig 11, para [0042]);
the first magnetic outer partial cylindrical wall (figs 12 & below) comprises a first magnetic outer segment (figs 12 & below) and a second magnetic outer segment (figs 12 & below), and the transvers slot 96 (fig 12) defined between the first magnetic outer segment and the second magnetic outer segment (figs 12 & below);
the transverse slot 96 allows a portion of the stator to pass through the first magnetic outer partial cylindrical wall (figs 12 & below).

    PNG
    media_image3.png
    308
    473
    media_image3.png
    Greyscale


Additionally applicant does not disclose any criticality for supporting the stator radially through the transverse slot between the first and second magnetic outer segments.
It is pointed out that Claus in view of Newmark and Rose disclose the first magnetic opposing side wall joining the first outer partial cylindrical wall to the first inner partial cylindrical wall; and the second magnetic opposing side wall joining the second outer partial cylindrical wall to the second inner partial cylindrical wall, since Claus discloses the first magnetic side wall joins the first magnetic outer partial cylindrical wall to the first magnetic inner partial cylindrical wall (figs 2a & above); and Rose discloses providing the transverse slot in the first magnetic outer partial cylindrical wall (fig 12) in a similar manner as disclosed by Newmark for the first magnetic opposing side wall (fig 8). Since Claus in view of Newmark and Rose disclose the transverse slot in the first magnetic outer partial cylindrical wall, the first magnetic opposing side wall of Claus in 
Re claim 2, Claus in view of Newmark and Rose discloses claim 1, as discussed above. Claus further discloses at least one electronic switch (fig 4, para [0050] & [0054]-[0055]) for applying a first current of a first polarity to the at least one coil 12 (figs 1d & 4-5, para [0054]-[0055], each numbered current connection point 1-9 in fig 3 connected to switch of fig 4 at 37; fig 5 shows switching process w/ 1-9H connecting to positive rail 33 when at low level & 1-9L connecting to negative rail 34 when at high level; fig 1d demonstrate rotor pole relationship w/ coil at point where current connection points 1-9; at current connection points 1-9 current is split between two halves of coil 12 within two rotor poles so that the applied current is split to travel in opposite circumferential directions; for instance current connection point 1 connected to positive rail 33 & current connection point 6 connected to negative rail 34; first current travels from 1 to 6 in fig 3), such that the first current is continuously applied to the at least one coil 12 for substantially the entire time the at least one coil 12 remains in the first semi-circular tunnel (figs 1d & 5, para [0054]-[0055]).
Re claims 3 and 4, Claus in view of Newmark and Rose discloses claim 1, as discussed above. Claus further discloses the stator comprises: 
wherein each of the plurality of wire windings are wound substantially parallel to the longitudinal axis 1 (figs 2a & 3); and
the first semi-circular tunnel and the second semi-circular tunnel are positioned adjacent to each other (figs 2a & above for claim 1) such that both tunnels can rotate 
Re claim 5, Claus in view of Newmark and Rose discloses claim 1, as discussed above. Claus further discloses the rotor comprises a first magnetic assembly (figs 2a & below) and a second magnetic assembly (figs 2a & below) positioned adjacent to each other along the longitudinal axis 1 (figs 2a & below), 
the first magnetic assembly comprises: 
a first portion of the first magnetic outer partial cylindrical wall (figs 2a & below), a first portion of the second magnetic outer partial cylindrical wall (figs 2a & below, in the same manner as 1st magnetic outer cyl wall), a first portion of the first magnetic inner partial cylindrical wall (figs 2a & below), a first portion of the second magnetic inner partial cylindrical wall (figs 2a & below, in the same manner as 1st magnetic inner cyl wall), the first magnetic side wall (figs 2a & below), the second magnetic side wall (figs 2a & below, in the same manner as 1st magnetic side wall), 
the second magnetic assembly comprises: a second portion of the first magnetic outer partial cylindrical wall (figs 2a & below), a second portion of the second magnetic outer partial cylindrical wall (figs 2a & below, in the same manner as 1st magnetic outer cyl wall), a second portion of the first magnetic inner partial cylindrical wall (figs 2a & below), a second portion of the second magnetic inner partial cylindrical wall (figs 2a & below, in the same manner as 1st magnetic inner cyl wall). 

    PNG
    media_image4.png
    366
    673
    media_image4.png
    Greyscale

Claus discloses claims 5 and 14 except for the second magnetic assembly comprises the first magnetic opposing side wall, and the second magnetic opposing side wall.
Newmark discloses providing the first magnetic opposing side wall (figs 8 & above for claim 1, for N pole magnets) and the second magnetic opposing side wall (figs 8 & above for claim 1, for S pole magnets in a similar manner as N pole magnets in fig 8 but opposite flux direction).
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure first and second magnetic assemblies of Claus in view of Newmark and Rose to comprise the first magnetic opposing side wall, and the second magnetic opposing side wall, as disclosed by Newmark, in order to increase magnetic flux from the magnets, as taught by Newmark  (fig 8, para [0004]-[0005], the magnetic flux from each magnet adds together to increase the overall flux seen by the coil).
Re claims 6-7, Claus in view of Newmark and Rose discloses claim 5, as discussed above. Claus further discloses: 

a longitudinal shaft 1 (figs 2a & below) coupled to the first outer support and the second outer support (figs 2a & below, since 2nd outer support is coupled to 1st outer support & 1st outer support is coupled to the shaft).

    PNG
    media_image5.png
    322
    673
    media_image5.png
    Greyscale


Claims 8-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Claus in view of Newmark, Rose and Wasson et al. (US6163091, “Wasson”).
Re claim 8, Claus discloses a motor/generator comprising: 
a rotor (fig 2a, para [0042]) adapted to rotate about a longitudinal axis 1 (fig 2a), the rotor comprising: 
a first partial toroidal magnetic cylinder defining a first semi-circular tunnel (figs 2a-b & above for claim 1, para [0042] & [0045], includes 3-6 for N pole; from specification rotor has two pole rotor w/ one N pole & one S pole), the first partial toroidal magnetic cylinder comprising: 

a first magnetic inner partial cylindrical wall (figs 2a-b & above for claim 1), 
a first magnetic side wall joining the first outer partial cylindrical wall to the first inner partial cylindrical wall (figs 2a-b & above for claim 1), 
wherein a first plurality of magnets 4-5 (figs 2a-b, para [0042]) forming the first partial toroidal magnetic cylinder have substantially all like poles facing inward toward the first semi-circular tunnel (figs 2a-b & above for claim 1, para [0042], N poles), 
wherein a longitudinal length of the inner face of the first magnetic outer partial cylindrical wall is longer than a radial length of the inner face of the first magnetic side wall (figs 2a-b & above for claim 1);
 an entrance to the first semi-circular tunnel (figs 2a & above for claim 1, para [0042], entrance one side of N pole of rotor poles), an exit from the first semi-circular tunnel (figs 2a & above for claim 1, para [0042], exit other side of N pole of rotor poles), an open throat defined by a space between the entrance and the exit (figs 2a & below, circumferential distance between entrance & exit), and 
a stator (figs 2a -3, para [0043]) positioned about the longitudinal axis 1 within a rotational path of the rotor (fig 2a), wherein the stator comprises: 
a circular core 11 (figs 2a -3, para [0043]) positioned concentrically about the longitudinal axis 1 (fig 2a), and at least one coil 12 (figs 2a -3, para [0043]) positioned about the circular core 1 (figs 2a & 3), wherein the at least one coil 12 comprises a plurality of wire windings (fig 3, para [0054]).


    PNG
    media_image6.png
    653
    876
    media_image6.png
    Greyscale

Claus discloses all elements of claim 8 except for:
the first magnetic outer partial cylindrical wall defines a transvers slot;
a first magnetic opposing side wall joining the first outer partial cylindrical wall to the first inner partial cylindrical wall and positioned a predetermined distance from the first magnetic side wall along the longitudinal axis; 
the longitudinal length of the inner face of the first outer magnetic cylinder wall is longer than a radial length of the inner face of the first magnetic opposing side wall; 
the inner faces of the first semi-circular tunnel have a rectangular profile with abutting planer surfaces; and
the transverse slot allows a portion of the stator to pass through the first magnetic outer partial cylindrical wall. 
Newmark discloses a first magnetic opposing side wall (figs 8 & above for claim 1, for N pole magnets) positioned a predetermined distance from the first magnetic side wall (figs 8 & above for claim 1) along the longitudinal axis 5 (figs 8 & above for claim 1); and
providing magnets 46-47, 76-77a-b (figs 6 & 8 , para [0020]) on four sides of the coil 120 in order to increase magnetic flux from the magnets (fig 8, para [0004]-[0005]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the rotor of Claus to have a first magnetic opposing side wall positioned a predetermined distance from the first magnetic side wall along the longitudinal axis, as disclosed by Newmark, in order to increase magnetic flux from the magnets, as taught by Newmark  (fig 8, para [0004]-[0005], the magnetic flux from each magnet adds together to increase the overall flux seen by the coil). 
It is pointed out that the combination of Claus in view of Newmark discloses: 
the longitudinal length of the inner face of the first outer magnetic cylinder wall is longer than a radial length of the inner face of the first magnetic opposing side wall, since Claus discloses the inner length of the first outer magnetic cylinder wall is longer than the radial length of the inner face of the first magnetic side wall (figs 2a & annotated fig 2 above in claim 1); and Newmark discloses the first magnetic opposing side wall which has an inner face with a smaller radial length than the first magnetic side wall (figs 8 & above in claim 1); and
the inner faces of the first semi-circular tunnel have a rectangular profile with planner surfaces, since Clause discloses the inner faces of the first semi-circular tunnel has a partial rectangular profile with planer surface (figs 2a, forms three sides of a 
Claus in view of Newmark discloses claim 8 except for:
the first magnetic outer partial cylindrical wall defines a transvers slot;
the first magnetic opposing side wall joining the first outer partial cylindrical wall to the first inner partial cylindrical wall; 
the inner faces of the first semi-circular tunnel have a rectangular profile with abutting planer surfaces; and
the transverse slot allows the portion of the stator to pass through the first magnetic outer partial cylindrical wall. 
Specifically Claus in view of Newmark discloses the transverse slot through the first magnetic opposing side wall to axially support the stator (figs 8 & annotated fig 8 above in claim 1), instead of the transverse slot through the first magnetic outer partial cylindrical wall to radially support the stator; and abutting planer surfaces. 
Rose discloses supporting the stator from the radial direction (fig 12) or the axial direction (fig 11, para [0042]); and
the first magnetic outer partial cylindrical wall (figs 12 & above for claim 1) defines a transvers slot 96 (figs 12 & above for claim 1); and
the transverse slot 96 allows a portion of the stator to pass through the first magnetic outer partial cylindrical wall (figs 12 & above for claim 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the stator and rotor of Claus in view of Newmark so the stator is supported from the radial direction by configuring the first magnetic outer partial 
Additionally applicant does not disclose any criticality for supporting the stator radially through the transverse slot between the first and second magnetic outer segments.
It is pointed out that Claus in view of Newmark and Rose disclose the first magnetic opposing side wall joining the first outer partial cylindrical wall to the first inner partial cylindrical wall, since Claus discloses the first magnetic side wall joins the first magnetic outer partial cylindrical wall to the first magnetic inner partial cylindrical wall (figs 2a & above); and Rose discloses providing the transverse slot in the first magnetic outer partial cylindrical wall (fig 12) in a similar manner as disclosed by Newmark for the first magnetic opposing side wall (fig 8). Since Claus in view of Newmark and Rose disclose the transverse slot in the first magnetic outer partial cylindrical wall, the first magnetic opposing side wall of Claus in view of Newmark and Rose will be the same structure as the first magnetic side wall of Claus.
Claus in view of Newmark and Rose disclose claim 8 except for the inner faces of the first semi-circular tunnel have the rectangular profile with abutting planer surfaces.
Specifically Claus in view of Newmark and Rose disclose the inner face of magnet 6 of the first magnetic side wall extends to the corners of the inner faces of 
Wasson discloses the planer surface of the inner face of magnet 407 abuts planer surfaces of magnets 303 and 304 (figs 4 & below, col 7, ln 67 to col 8, lns 1-8); and
magnet 407 extends to structures 301, 302 supporting magnets 303 and 304 (fig 4).

    PNG
    media_image7.png
    471
    461
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the magnets of the first magnetic side wall and first magnetic opposing side wall of Claus in view of Newmark and Rose so the inner faces of the magnets abut planar surfaces of the respective magnets of the first magnetic outer partial cylindrical wall and the first magnetic inner partial cylindrical wall, as disclosed by Wasson, in order to provide support for the magnets of the first magnetic side wall and first magnetic opposing side wall against centrifugal forces during rotor rotation. By extending the magnets of the first magnetic side wall and first magnetic opposing side wall to the structures supporting the magnets of the first magnetic outer partial 
It is pointed out Claus in view of Newmark, Rose and Wasson disclose the inner faces of the first semi-circular tunnel have the rectangular profile with abutting planer surfaces since Clause discloses the inner faces of the first semi-circular tunnel has a partial rectangular profile with planer surface (figs 2a, forms three sides of a rectangular profile with the inner surfaces of 4-6 being planer); Newmark discloses the first magnetic opposing side wall (figs 8 & annotated fig 8 above in claim 1); and Wasson discloses magnets 303, 304 and 407 having abutting planar surfaces (fig 4).
Additionally applicant does not disclose any criticality for the inner faces of the first semi-circular tunnel have the rectangular profile with abutting planer surfaces, as well as disclosing forming the rectangular profile with planar surfaces that do not abut (fig 8d of the instant application).
Re claim 9, Claus in view of Newmark, Rose and Wasson discloses claim 8 as discussed above. Claus further discloses a second partial toroidal magnetic cylinder defining a second semi-circular tunnel (figs 2a-b & above for claim 1, para [0042] & [0045], includes 3-6 for S pole; from specification rotor has two pole rotor w/ one N pole & one S pole), the second partial toroidal magnetic cylinder comprising: 
a second magnetic outer partial cylindrical wall (figs 2a-b & above for claim 1, para [0042] & [0045], includes 3-6 for S pole; from specification rotor has two pole rotor w/ one N pole & one S pole), 

a second magnetic side wall joining the second outer partial cylindrical wall to the second inner partial cylindrical wall (figs 2a-b & above for claim 1); 
wherein a second plurality of magnets (figs 2a-b & above for claim 1, para [0042], S pole magnets) forming the second partial toroidal magnetic cylinder have substantially all like poles facing away from the second semi-circular tunnel (figs 2a-b, para [0042], S poles); and 
the second partial toroidal magnetic cylinder positioned about the longitudinal axis 1 (fig 2a) and positioned within the open throat (figs 2a & above for claims 1 & 8) to form a substantially complete toroidal cylinder (figs 2a & above for claims 1 & 8) and a substantially complete cylindrical tunnel (figs 2a & above for claim 1 & 8).
Claus discloses all elements of claim 9 except for:
a second magnetic opposing side wall joining the second outer partial cylindrical wall to the second inner partial cylindrical wall and positioned a predetermined distance from the second magnetic side wall along the longitudinal axis.
Newmark discloses a second magnetic opposing side wall (figs 8 & below, for S pole magnets in a similar manner as N pole magnets in fig 8 but opposite flux direction) positioned a predetermined distance from the second magnetic side wall (figs 8 & below, in a similar manner as N pole magnets) along the longitudinal axis 5 (figs 8 & below, in a similar manner as N pole magnets); and
providing magnets 46-47, 76-77a-b (figs 6 & 8 , para [0020]) on four sides of the coil 120 in order to increase magnetic flux from the magnets (fig 8, para [0004]-[0005]).

Re claim 10, Claus in view of Newmark, Rose and Wasson discloses claim 9 as discussed above. Claus further discloses the all like poles of the first plurality of magnets 4-6 are opposite in polarity from the all like poles of the second plurality of magnets (para [0042]).
Re claim 11, Claus in view of Newmark, Rose and Wasson discloses claim 10, as discussed above. Claus further discloses at least one electronic switch (fig 4, para [0050] & [0054]-[0055]) for applying a first current of a first polarity to the at least one coil 12 (figs 1d & 4-5, para [0054]-[0055], each numbered current connection point 1-9 in fig 3 connected to switch of fig 4 at 37; fig 5 shows switching process w/ 1-9H connecting to positive rail 33 when at low level & 1-9L connecting to negative rail 34 when at high level; fig 1d demonstrate rotor pole relationship w/ coil at point where current connection points 1-9; at current connection points 1-9 current is split between two halves of coil 12 within two rotor poles so that the applied current is split to travel in opposite circumferential directions; for instance current connection point 1 connected to positive rail 33 & current connection point 6 connected to negative rail 34; first current travels from 1 to 6 in fig 3), such that the first current is continuously applied to the at 
Re claims 12 and 13, Claus in view of Newmark, Rose and Wasson disclose claim 10, as discussed above. Claus further discloses the stator comprises: 
wherein each of the plurality of wire windings are wound substantially parallel to the longitudinal axis 1 (figs 2a & 3); and
the first semi-circular tunnel and the second semi-circular tunnel are positioned adjacent to each other (figs 2a & above for claim 1) such that both tunnels can rotate about the at least one coil 12 following a circular rotation path (figs 2a & above for claim 1). 
Re claim 14, Claus in view of Newmark, Rose and Wasson disclose claim 10, as discussed above. Claus further discloses the rotor comprises a first magnetic assembly (figs 2a & above for claim 5) and a second magnetic assembly (figs 2a & above for claim 5) positioned adjacent to each other along the longitudinal axis 1 (figs 2a & above for claim 5), 
the first magnetic assembly comprises: 
a first portion of the first magnetic outer partial cylindrical wall (figs 2a & above for claim 5), a first portion of the second magnetic outer partial cylindrical wall (figs 2a & above for claim 5, in the same manner as 1st magnetic outer cyl wall), a first portion of the first magnetic inner partial cylindrical wall (figs 2a & above for claim 5), a first portion of the second magnetic inner partial cylindrical wall (figs 2a & above for claim 5, in the same manner as 1st magnetic inner cyl wall), the first magnetic side wall (figs 2a & st magnetic side wall), 
the second magnetic assembly comprises: a second portion of the first magnetic outer partial cylindrical wall (figs 2a & above for claim 5), a second portion of the second magnetic outer partial cylindrical wall (figs 2a & above for claim 5, in the same manner as 1st magnetic outer cyl wall), a second portion of the first magnetic inner partial cylindrical wall (figs 2a & above for claim 5), a second portion of the second magnetic inner partial cylindrical wall (figs 2a & above for claim 5, in the same manner as 1st magnetic inner cyl wall). 
Re claims 15-16, Claus in view of Newmark, Rose and Wasson discloses claim 14, as discussed above. Claus further discloses: 
a first outer support coupled to the first magnetic assembly (figs 2a & above for claims 6-7, includes 2 & portion of 3) and a second outer support coupled to the second magnetic assembly (figs 2a & above for claims 6-7, includes other portion of 3); and 
a longitudinal shaft 1 (figs 2a & above for claims 6-7) coupled to the first outer support and the second outer support (figs 2a & above for claims 6-7, since 2nd outer support is coupled to 1st outer support & 1st outer support is coupled to the shaft).
Re claim 17, Claus in view of Newmark, Rose and Wasson discloses claim 8 as discussed above. Claus further discloses at least one balancing weight (figs 2a & above for claim 8, para [0042], S pole of rotor) positioned within the open throat (figs 2a & above for claim 8).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834